805 F.2d 393Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Daniel C. PEACH, Jr. and Peggy B. Peach, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 85-1977.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 24, 1986.Decided Nov. 17, 1986.

Appeal from the United States Tax Court.  Judge Scott, Tax Court Judge.  (Tax Ct. No. 19718-84)
Daniel C. Peach, Jr., and Peggy B. Peach, appellants pro se.
Glenn L. Archer, Jr., Fred T. Goldberg, Jr., for appellee.
U.S.T.C., 84 T.C. 1312
AFFIRMED.
Before WIDENER, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record, the opinion of the tax court and the informal briefs submitted by the parties to this appeal reveals that the tax court's determination that the appellants were not entitled to an energy tax credit was proper.  We accordingly affirm the decision of the tax court based on its reasoning.  Peach v. Commissioner, No. 19718-84 (Tax.Ct., June 20 and 27, 1985).  Because the facts and legal contentions are adequately developed in the materials before the Court and oral argument would not aid in the decisional process, we dispense with argument in this case.


2
AFFIRMED.